     Case 3:19-cv-00939-KHJ-LGI Document 109 Filed 03/25/21 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                          NORTHERN DIVISION



TYLER HAWKINS                                                           PLAINTIFF


V.                                      CIVIL ACTION NO. 3:19-CV-939-KHJ-LGI


CYPRESS POINT APARTMENTS;                                           DEFENDANTS
SERENITY APARTMENTS AT JACKSON,
LLC; CYPRESS POINT INVESTMENTS,
LLC; CYPRESS POINT APARTMENTS OF
JACKSON, LLC; NOMAGON TITLE HOLDING
1, LLC; Successors, John Doe 1-5

                                 Consolidated with

DEIARRA TRUSSELL                                                        PLAINTIFF


V.                                      CIVIL ACTION NO. 3:19-CV-940-KHJ-LGI


CYPRESS POINT APARTMENTS;                                           DEFENDANTS
SERENITY APARTMENTS AT JACKSON,
LLC; CYPRESS POINT INVESTMENTS,
LLC; CYPRESS POINT APARTMENTS OF
JACKSON, LLC; NOMAGON TITLE HOLDING
1, LLC; Successors, John Doe 1-5

                                      ORDER

      This action is before the Court on Plaintiffs Tyler Hawkins and Deiarra

Trussell’s Amended Motion to Reconsider [106]. Hawkins and Trussell ask the

Court to reconsider its Order [96] granting summary judgment against Trussell and

excluding John Tisdale’s expert opinions. For these reasons, the Court denies their

Amended Motion.
      Case 3:19-cv-00939-KHJ-LGI Document 109 Filed 03/25/21 Page 2 of 7




I.    Standard for Motion to Reconsider

      The Court may evaluate “a motion asking the court to reconsider a prior

ruling” under either Rule 59(e) or Rule 60(b). Demahy v. Schwarz Pharma, Inc., 702

F.3d 177, 182 n.2 (5th Cir. 2012). “The rule under which the motion is considered is

based on when the motion is filed. If [it] is filed within twenty-eight days after the

entry of judgment, the motion is treated as though it was filed under Rule 59, and if

it was filed outside of that time, it is analyzed under Rule 60.” Id. Hawkins and

Trussell filed their Motion to Reconsider [106] within twenty-eight days of the

Court's Order [96], so Rule 59 applies.

      “A Rule 59(e) motion calls into question the correctness of a judgment.”

Templet v. Hydrochem, Inc., 367 F.3d 473, 478 (5th Cir. 2004). There are only three

possible grounds for altering a judgment under Rule 59(e): “(1) an intervening

change in controlling law, (2) the availability of new evidence not previously

available, or (3) the need to correct a clear error of law or prevent manifest

injustice.” Williamson Pounders Architects, P.C. v. Tunica Cnty, 681 F. Supp. 2d

766, 767 (N.D. Miss. 2008).

      Critically, Rule 59(e) motions are “not the proper vehicle for rehashing

evidence, legal theories, or arguments that could have been offered or raised before

the entry of judgment,” Templet, 367 F.3d at 478, and they “should not be used to . .

. re-urge matters” that a party has “already advanced.” Nationalist Movement v.

Town of Jena, 321 F. App’x 359, 364 (5th Cir. 2009). Rule 59(e) serves the “narrow

purpose” of permitting a party to “correct manifest errors of law or fact” or “present



                                           2
      Case 3:19-cv-00939-KHJ-LGI Document 109 Filed 03/25/21 Page 3 of 7




newly discovered evidence.” Templet, 367 F.3d at 478. Reconsideration is “an

extraordinary remedy that should be used sparingly.” Nationalist Movement, 321 F.

App’x at 364. Before filing a Rule 59(e) motion, parties are cautioned to “evaluate

whether what may seem to be a clear error of law is in fact simply a point of

disagreement” with the Court. Atkins v. Marathon LeTourneau Co., 130 F.R.D. 625,

626 (S.D. Miss. 1990).

II.   Summary Judgment against Trussell

      First, this Court granted summary judgment against Trussell because she

“exceeded the scope of [her] invitation” as outlined in Hawkins’ lease, rendering her

a licensee or trespasser to whom Nomagon owed “only the duty to refrain from

willfully or wantonly injuring.” [96] at 9. Because Trussell did not allege or prove

Nomagon “willfully or wantonly” caused an intruder to come into Hawkins’

apartment, Trussell could not establish breach of duty as a matter of law. Id.

      Trussell argues summary judgment was improper because—since Hawkins

was a minor when he entered his lease agreement—the contract is “either void or

invalid” and therefore could not define the scope of Trussell’s status as a licensee or

trespasser. [107] at 2-3. Nomagon responds that Trussell’s new argument against

summary judgment is not properly before this Court, and even if it were, it is

substantively meritless. The Court agrees.

      According to Trussell (who argues this point for the first time here), “the

lease was signed only by Hawkins” after his grandmother “told the apartment staff

not to lease the apartment to [him], and [that] he was not capable of living alone



                                           3
      Case 3:19-cv-00939-KHJ-LGI Document 109 Filed 03/25/21 Page 4 of 7




due to a traumatic brain injury he received when he was a child.” Id. Trussell does

not identify which Rule 59(e) ground she contends applies here to alter the

judgment against her. She does not suggest the “controlling law” has changed, nor

does she present “new evidence not previously available” in support of her

argument. 1 Trussell merely presents a new argument which she could have made in

response to Nomagon’s Motion for Summary Judgment but did not. The Court need

not reconsider its ruling on arguments that could have been raised in the original

motion. Templet, 367 F.3d at 478.

       Even if the Court did consider this argument, it also is substantively

meritless. While Trussell contends Hawkins signed the lease against his

grandmother’s will, Nomagon presents uncontroverted evidence that Hawkins’

grandmother co-signed the lease with him and paid for his rent. [108-1] at 97:8-

98:2. No evidence supports Trussell’s argument that Hawkins’ status as a minor

rendered the terms of his lease agreement unenforceable.

       Moreover, the Court need not find Hawkins’ lease enforceable against him to

designate Trussell a licensee or trespasser. The Court looked to the terms of the

lease (presumably a standard form for any tenant) only to help define the scope of

permission for any non-tenant guest to stay in the apartments. Even if Hawkins

had no lease agreement with Nomagon at all, there is no dispute that Trussell was



1The Court presumes Trussell contends there is a “need to correct a clear error of law” to
prevent “manifest injustice.” Williamson, 681 F. Supp. 2d at 767. But “manifest injustice” is
a high bar and requires more than a party’s belief “that the case was wrongfully decided.”
Liberty Mut. Fire Ins. Co. v. Fowlkes Plumbing, LLC, No. 20-60742, 2021 WL 911976, at *4
n. 34 (5th Cir. Mar. 9, 2021).
                                              4
       Case 3:19-cv-00939-KHJ-LGI Document 109 Filed 03/25/21 Page 5 of 7




on the premises for “about six months” as someone’s guest—never a tenant herself.

See [96] at 8. On reconsideration, the Court remains unconvinced—and Trussell

cites no case law for the proposition—that the enforceability of one party’s lease

against him has any bearing at all on another party’s status as a licensee. 2

       The Court therefore finds it properly granted summary judgment against

Trussell.

III.   Exclusion of John Tisdale’s Expert Opinions

       Hawkins also asks the Court to reconsider its holding that John Tisdale’s

expert opinions are “inadmissible legal conclusions” and are “not reliable,” see [96]

at 17, because questions of reliability “go to probative weight, not admissibility.” 3

[107] at 3 (citing Tyler v. Union Oil Co. of Cal., 204 F.3d 379, 392-93 (5th Cir.

2002)). While it is true that questions of the reliability of information an expert

relies on should not serve as the sole basis for excluding testimony, and are more

properly dealt with on cross-examination at trial, lack of reliable methodology did

not serve as the Court’s sole basis for excluding Tisdale’s testimony. By contrast,

the Court held:

       [T]he parties spend much of their briefing on whether the [IAPSC]
       methodology . . . is reliable. But even if the IAPSC methodology is


2For that matter, without a connection to a tenant with an enforceable lease agreement,
Trussell may well be more properly categorized as a trespasser than a licensee. The Court
did not distinguish between the two categories, though, because a premises owner owes the
same duty of care to licensees and trespassers under Mississippi law. See [96] at 9 (citing
Handy v. Nejam, 111 So. 3d 610, 614 (Miss. 2013)).
3This is an issue that the Parties have briefed at the summary judgment stage, and which
the Court has already ruled on. Hawkins presents no new evidence that was not previously
available or change in governing law to support his request for reconsideration. For the
sake of thoroughness, though, the Court will address Hawkins’ concerns again.
                                             5
      Case 3:19-cv-00939-KHJ-LGI Document 109 Filed 03/25/21 Page 6 of 7




      reliable, Tisdale has fallen far short of “reliably appl[ying] the principles
      and methods to the facts of the case.” Fed. R. Evid. 702(d). The IAPSC
      methodology calls for a site inspection to “determine layout of the
      premises” and an evaluation of the “lighting, lines of sight, and places of
      concealment.” [64-1 (H)] at 6. Tisdale testified that he never completed
      a site inspection, never reviewed “site plans,” and never inspected any
      “security devices related to the incident.” [64-2 (H)] at 61.

      The IAPSC methodology also calls for a review of pertinent deposition
      testimony from “those with knowledge of the incident” and an inspection
      of the “security related policies and procedures” on the premises. [64-1
      (H)] at 6-7. Tisdale testified he “asked for depositions” and “individual
      reports,” but they were “not provided;” and under the “security related
      policies” section of his report, Tisdale simply states, “none furnished.”

[96] at 19-20 (emphasis supplied).

      Seeking to excuse Tisdale’s failure to reliably apply the IAPSC methodology

to the facts here, Hawkins also says the Covid-19 pandemic “caused delays in

getting medical records, crime statistics, depositions, etc.” and “Tisdale’s deposition

was not the last deposition so he would not be able to review depositions that had

not taken place.” [107] at 4. As an initial matter, the Court has been more than

amenable to the parties’ motions to extend expert designations and discovery

deadlines in this case. See, e.g., Text-only Order Granting Mots. to Extend Expert

Deadlines (7/20/20); Order Granting Joint Mot. to Extend Discovery Deadline [41];

Text-only Order Granting Second Joint Mot. to Extend Discovery Deadline

(10/1/20). If Hawkins’ expert more time to obtain medical records, evaluate crime

statistics, or review party depositions, he should have so moved.

      And although the Court is sympathetic to Covid-19 related delays, the record

does not show a causal connection between the pandemic and the expert’s

shortcomings. For example, the IAPCS calls for a review of the security program in

                                           6
      Case 3:19-cv-00939-KHJ-LGI Document 109 Filed 03/25/21 Page 7 of 7




place on the property, and Tisdale’s report says he was never provided this

information. But Hawkins was aware of at least some security services in place on

the property as of December 23, 2019, when Nomagon responded to discovery—

months before the Covid-19 shutdowns started. See [86-1], Response to

Interrogatory No. 10. And the IAPSC methodology does not require Tisdale to

review all deposition transcripts, just testimony from those with knowledge of the

incident. Hawkins and Trussell, the two victims presumed to have the most

knowledge of the incident, were deposed nearly three months before Tisdale. There

is no reason Tisdale could not have reviewed at least some of the requisite material

before rendering his opinion.

      For the reasons stated in its original Order [96], the Court finds it properly

excluded Tisdale’s expert opinions.

IV.   Conclusion

      The Court has considered all the arguments set forth by the parties. Those

arguments not addressed would not have changed the outcome of the Court’s

decision. For these reasons, the Court DENIES Plaintiffs’ Amended Motion for

Reconsideration [106] and DENIES AS MOOT Plaintiffs’ original Motion for

Reconsideration [99].

      SO ORDERED AND ADJUDGED this the 25th day of March, 2021.

                                              s/ Kristi H. Johnson
                                              UNITED STATES DISTRICT JUDGE




                                          7
